DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s amendment has addressed the objections to the specification, drawings, and claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the specification, drawings, and claims and rejections under 35 U.S.C. 112 have been withdrawn.  However, Applicant’s amendment has introduced further objections and rejections under 35 U.S.C. 112 as set forth in the Office Action below.
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because Applicant’s arguments are not based on the current combination of references being used in the current rejection. Applicant’s amendment necessitated the new grounds of rejection as set forth in the Office Action below. 
Claim Objections
Claim 17 is objected to because of the following informalities:
“end of the drive shaft” (line 15). Examiner suggests, “end of the at least one drive shaft”
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the ram" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-20, 22, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe (DE 44 21 527) in view of Maltsev et al., hereinafter Maltsev (SU 1289699), Kuboe et al., hereinafter Kuboe, (U.S. 2013/0074710) and Feuchter (WO 2004/056599).
Regarding Claim 17, Bathe discloses at least one drive shaft (Crankshaft: Fig. 1, #7) having a driver that is eccentric relative to a shaft axis (See Fig. 1); and
wherein a drive of the at least one drive shaft comprises a first motor (Main motor: Fig. 1, #9), a flywheel which is drivable by the first motor (Flywheel: Fig. 1, #13), and a second motor (Second motor: Fig. 1, #19), wherein the flywheel is detachably connectible to the at least one drive shaft by means of a coupling (Clutch: Fig. 1, #18), and wherein the at least one drive shaft is drivable via the second motor (See Fig. 1);
wherein the flywheel is disposed on a first end of the at least one drive shaft and arranged coaxially to the at least one drive shaft (See Fig. 1); and
wherein the second motor is disposed on a second end of the drive shaft opposite the flywheel and wherein the second motor is concentric to the at least one drive shaft (See Fig. 1).
Bathe does not disclose a sliding block, wherein the sliding block is driven by the driver to perform a forcibly guided movement, wherein during execution of a pressure stroke, the sliding block is guided on at least one sliding surface on a pressure-input side in relation to a pressure-input-side surface of a slide guide, wherein the sliding block has a sliding surface on a pressure-output side lying opposite the at least one sliding surface on the pressure-input side, the sliding surface on the pressure-output side being guided on a pressure-output-side surface of the slide guide.
Maltsev discloses a press including at least one drive shaft (Eccentric Shaft, 2) having a driver (See Figure) that is eccentric relative to a shaft axis (W) (Center of eccentric shaft, 2) and a sliding block (Connecting rod, 3), wherein the sliding block is driven by the driver to perform a forcibly guided movement (Slide bearing & Working surfaces: Page 8), wherein during execution of a pressure stroke, the sliding block is guided on at least one sliding surface on a pressure-input side in relation to a pressure-input-side surface of a slide guide (See Figure at #4, interaction between two surfaces), wherein the sliding block has a sliding surface on a pressure-output side lying opposite the at least one sliding surface on the pressure-input side, the sliding surface on the pressure-output side being guided on a pressure-output-side surface of the slide guide (See Figure at #5, interaction between two surfaces) in order to reduce the overall size of the press which reduces the inertia of the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the push rod connection of Bathe with the sliding block of Maltsev, in order to reduce the overall size of the press which reduces the inertia of the press.  Further, Bathe does not disclose and the combination of Bathe and Maltsev does not teach wherein the first motor and the flywheel are disposed on a first end of the at least one drive shaft and arranged coaxially to one another and to the at least one drive shaft.
However, Kuboe teaches a motor flywheel combination (Flywheel motor: Fig. 2, #20) wherein the first motor and the flywheel are disposed on a first end of the at least one drive shaft and arranged coaxially to one another and to the at least one drive shaft which is relatively smaller in inertia than a flywheel of typical presses (Pars. 0018, 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the flywheel and motor system (9, 10, 11, 13) of Bathe, with the flywheel motor of Kuboe such that the first motor and the flywheel are disposed on a first end of the at least one drive shaft and arranged coaxially to one another and to the at least one drive shaft in order to reduce the inertia of the press (Kuboe, Pars. 0018, 0030).  Further, 
However, Feuchter teaches a rotary direct drive for a press (Fig. 2) including a torque motor (Fig. 2, #13).  Feuchter teaches that it is particularly advantageous to provide torque motors as direct drives that deliver high torque at comparatively low speeds. The torque output is at least 2 times greater than that of corresponding servomotors with comparable performance. The speed is also lower than with a corresponding servo motor (Feuchter, Page 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the motor (19) of Bathe would be a torque motor disposed on a second end of the drive shaft opposite the first motor and the flywheel and wherein the second motor is concentric to the at least one drive shaft, as Feuchter teaches that it is particularly advantageous to provide torque motors as direct drives that deliver high torque at comparatively low speeds. The torque output is at least 2 times greater than that of corresponding servomotors with comparable performance. The speed is also lower than with a corresponding servo motor (Feuchter, Page 2).
Regarding Claim 18, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. Bathe further discloses wherein the coupling is configured to engage the flywheel to the at least one drive shaft when a drive shaft and flywheel rotational speed at the coupling are at least approximately equal (When the flywheel and crankshaft run synchronously, the flywheel is switched on via the switchable clutch: Par. 0018), wherein an equalizing of the rotational speeds occurs by a targeted actuation of the second motor (The crankshaft, the push rod 5 and the tappet 4 are accelerated according to the flywheel speed by means of the frequency controlled second asynchronous motor 19, which is directly coupled to the crankshaft: Par. 0018).
Regarding Claim 19, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. Kuboe further teaches wherein the first motor and the flywheel are integrated as one structural unit in a flywheel motor (Flywheel motor: Fig. 2, #20)
Regarding Claim 20, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. Bathe further discloses and the combination of Bathe and Kuboe teach wherein the flywheel can be coupled without gearing up to the at least one drive shaft, while the flywheel is arranged concentric to the at least one drive shaft (See Bathe Fig. 1 & Kuboe Fig. 2).
Regarding Claim 22, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. Bathe further discloses wherein a brake (Safety holding device: Fig. 1, #20) of the at least one drive shaft is provided, being concentric to the torque motor and overlapping the torque motor along the shaft axis (See Fig. 1).
Regarding Claim 25, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above.  Maltshev further teaches wherein the at least one pressure-input-side sliding surface on the sliding block has a concave or convex curvature, wherein the pressure-output-side sliding surface of the sliding block has the other of the concave or convex curvature, respectively (See Figure).
Regarding Claim 26, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above.  Maltshev further teaches wherein the sliding block executes a pendulum movement about a pendulum axis (B), wherein the pendulum axis is situated outside the sliding block (See Figure).
Regarding Claim 27, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above.  Maltshev further teaches wherein the driver travels about an eccentric axis in the sliding block, wherein the eccentric axis has a spacing R relative to the shaft axis, wherein the eccentric axis has a spacing L relative to the pendulum axis, and wherein: L:R >= 4, in 
Regarding Claim 29, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. The combination of Bathe and Maltsev further teach wherein a pressure piece (Maltsev: Fig. 1 , #1) is moved during the pressure stroke essentially in a line with a ram of the press (Bathe: Fig. 1, #4).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe in view of Maltsev, Kuboe, Feuchter, and Bosga et al., hereinafter Bosga, (U.S. 2009/0217724).
Regarding Claim 23, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. The combination of Bathe, Maltsev, Kuboe, and Feuchter do not teach wherein the at least one drive shaft starting from a resting start position passes through an angle of rotation between 370° and 450° via the pressure stroke up to a resting stop position.
Bosga teaches a mechanical press drive system wherein the at least one drive shaft starting from a resting start position passes through an angle of rotation between 370° and 450° via the pressure stroke up to a resting stop position (See Fig 6b & Par. 0166) in order to reduce the torque required to reach pressing speed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the shaft of Bathe through an angle of rotation between 370° and 450° via the pressure stroke up to a resting stop position, as taught by Bosga, in order to reduce the torque required to reach pressing speed (Bosga: Par. 0166).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathe in view of Maltsev, Kuboe, Feuchter, and Dudick et al., hereinafter Dudick, (U.S. 5,666,838).
Regarding Claim 28, the combination of Bathe, Maltsev, Kuboe, and Feuchter teach all elements of the claimed invention as stated above. The combination of Bathe, Maltsev, Kuboe, and Feuchter do 
Dudick teaches a forging press including an eccentric (25) and further wherein an adjusting element, especially one in the form of an adjustably rotatable eccentric ring (Eccentric space bearing: Fig. 4, #50), is arranged between the driver (25) and the sliding block (Slider block: Fig. 3, #30a) in order to adjust the shut height of the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjusting element, especially one in the form of an adjustably rotatable eccentric ring, is arranged between the driver and the sliding block in the press of Bathe or Bathe in view of Maltsev, as taught by Dudick, in order to adjust the shut height of the press.
Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-7022.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799